                               UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


    GLORIA D. WILLIAMS TURNER

            Plaintiff,                                 Case No. 3:21-cv-00387

    v.                                                 Judge William L. Campbell, Jr.
                                                       Magistrate Judge Alistair E. Newbern
    ANDREW M. SAUL, Commissioner of Social
    Security,

            Defendant.


                                                 ORDER

           This action was filed pursuant to 42 U.S.C. § 405(g). The Commissioner has responded by

filing an answer and the certified record. Therefore, the filing of a motion for judgment based on

the administrative record is appropriate and necessary for the Magistrate Judge’s Report and

Recommendation.

           To facilitate review of the administrative decision, the plaintiff is ORDERED to file a

motion for judgment based on the administrative record and an accompanying memorandum

in support of the motion within twenty-eight (28) days of entry of this Order. 1 The plaintiff’s

memorandum shall include the following:

           a)      Statement of the Case. This statement shall briefly outline the course of
           proceedings and disposition at the administrative level. The statement shall set forth
           a brief statement of relevant facts including the plaintiff’s age, education, work
           experience, a summary of the physical and/or mental impairments alleged by the
           plaintiff, and an outline of the pertinent factual, medical, and vocational evidence


1
         The plaintiff shall not file a motion for summary judgment, cf. Wilkins v. Baptist
Healthcare Sys., Inc., 150 F.3d 609, 619 (6th Cir. 1998) (Gilman, J., concurring) (explaining that
Federal Rule of Civil Procedure 56 does not apply to review of administrative decisions made after
a full factual hearing), but rather a motion for judgment on the administrative record.



         Case 3:21-cv-00387 Document 17 Filed 09/15/21 Page 1 of 3 PageID #: 698
       in the record. Each statement of fact should be supported by reference to the specific
       page(s) in the record where the evidence is located. 2

       b)      Statement of Errors. This statement should set forth, in separately
       numbered paragraphs, the specific errors allegedly committed at the administrative
       level which entitle the plaintiff to relief. The Court will consider only those errors
       specifically identified in the briefs.

       c)      Argument. General allegations that the ALJ’s findings are unsupported by
       substantial evidence are insufficient. Each specific error alleged should be
       supported by reference to the portion of the record relied upon and by citations of
       statutes, regulations, and cases supporting the plaintiff’s position. Failure to support
       arguments with proper factual and legal citations will result in waiver of such
       arguments. Relevant cases from this district and circuit should be cited. If authority
       on point from this jurisdiction does not exist, cases from other districts and circuits
       may be cited.

       d)      Statement of Relief Sought. The plaintiff’s memorandum should conclude
       with a short statement of the relief sought. Specifically, the memorandum should
       state whether the plaintiff seeks (1) reversal; (2) remand; or (3) reversal or, in the
       alternative, remand. 3

       The defendant shall file a responsive brief within twenty-eight (28) days of service of the

plaintiff’s motion. The defendant shall respond specifically to each issue raised by the plaintiff.

The defendant shall also support each response by reference to the portion of the record relied

upon and by citations of statutes, regulations, and cases supporting the defendant’s position. In

addition, the responsive brief should raise relevant matters not put at issue by the plaintiff and

include any supplemental materials needed to support such other matters. The defendant should


2
       In referencing the administrative record, the parties shall utilize the Bates-stamped
numbers, which are the numbers in large black print generally located on the bottom right corner
of each page.
3
         In the case of a remand, the plaintiff should indicate whether the remand is being sought
pursuant to sentence four of 42 U.S.C. § 405(g) or sentence six of 42 U.S.C. § 405(g). If the relief
sought is a remand pursuant to sentence six—i.e., the plaintiff is seeking consideration of
additional evidence—the plaintiff must show that the evidence is new and material and that there
was good cause for failing to submit the evidence during the administrative proceedings. If the
plaintiff seeks another form of relief not mentioned above, the plaintiff is instructed to state the
relief sought and cite the proper authority supporting such relief.



                                     2
    Case 3:21-cv-00387 Document 17 Filed 09/15/21 Page 2 of 3 PageID #: 699
include a “statement of the case,” only to the extent the defendant contends that the plaintiff’s

statement is inaccurate or incomplete.

       The plaintiff shall have fourteen (14) days after service of the defendant’s responsive brief

to file a reply brief, if necessary. The reply brief shall not exceed five (5) pages absent permission

from the Court.

       Neither party is required to file Social Security Appeal Fact forms.

       It is so ORDERED.

                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




                                     3
    Case 3:21-cv-00387 Document 17 Filed 09/15/21 Page 3 of 3 PageID #: 700
